Citation Nr: 0327134	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  98-13 491	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an original disability rating in excess of 30 
percent for bilateral pseudoaphakia and glaucoma.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal was previously before the Board in October 1999, 
when the Board denied the veteran's claim for an increased 
disability rating for pseudophakia and glaucoma.  The veteran 
perfected a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2001 Order, 
the Court vacated the October 1999 Board decision and 
remanded the matter for consideration of the newly-enacted 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional development of the veteran's claim, 
obtaining additional clinical records and providing the 
veteran with a VA ophthalmology examination in September 
2002.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002).  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
response to this precedential decision, the Board remanded 
the veteran's appeal for initial RO consideration in June 
2003.  

The RO has reviewed the veteran's claim, has provided the 
veteran with a Supplemental Statement of the Case, and the 
matter has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The post-surgical cataracts, glaucoma, and pseudophakia 
are manifested by visual acuity better than 20/70 in each 
eye.

3.  The September 1996 VA visual examination found an average 
visual field concentric contraction for rating purposes of 
50.125 in the left eye and of 48.125 in the right eye; the 
same testing in September 2002 revealed an average visual 
field concentric contraction of 52.5 in the right eye and 
50.6 in the left eye.


CONCLUSION OF LAW

The criteria for entitlement to an increased original rating, 
greater than 30 percent, for pseudophakia and glaucoma after 
cataracts of both eyes are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, §§ 4.75-4.84a, Diagnostic 
Codes 6013, 6028, 6029, 6061-6079, 6080 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The VCAA, codified at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002), requires the VA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the veteran 
was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claims for service 
connection in the June 2003 Board remand and in a letter of 
July 2003.  He was notified of the criteria governing the 
evaluation of eye disabilities in the July 2003 Supplemental 
Statement of the Case.  

With regard to the duty to assist in developing evidence to 
support the veteran's claims, all treatment records 
identified by the veteran have been obtained, and he was 
provided with a VA ophthalmologic examination in September 
2002.  He was provided with a hearing before a RO hearing 
officer in August 1998.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 
provisions of 38 C.F.R. § 3.159(b)(1), which gave claimants 
30 days in which to submit evidence in support of their 
claims and allowed the VA to render a decision on those 
claims after the passage of 30 days from the mailing of 
notice to the claimant.  The Federal Circuit held that this 
regulation was inconsistent with the empowering statute 
because it imposed on claimants an arbitrary new deadline 
that does not represent a reasonable exercise of VA's 
authority, and was potentially confusing to claimants, as 
well.  P.V.A. v. Sec'y of Veterans Affairs, No. 02-7007 (Fed. 
Cir. Sept. 22, 2003).  Although the veteran received such a 
notification letter in July 2003, he responded with a 
statement that was received by the RO later in the same month 
to the effect that he was replying to the July 2003 notice 
letter and wished to continue his appeal to the Board as soon 
as possible.  The Board finds that the veteran's request to 
have his appeal reviewed by the Board as soon as possible is 
tantamount to a waiver on the part of the veteran of the 
remainder of the one year time frame provided by 38 U.S.C.A. 
§ 5103(b) and that in light of his request, it is appropriate 
to proceed with review of his appeal as expeditiously as 
possible.

Laws and regulations

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Post-operative cataracts are evaluated pursuant to the 
criteria found in Diagnostic Codes 6028 and 6029 of the 
Schedule.  38 C.F.R. § 4.84a.  Under those criteria, post-
operative cataracts are rated on impairment of vision and 
aphakia.  38 C.F.R. § 4.84a.

Aphakia is rated pursuant to the criteria found in Diagnostic 
Code 6029, which provide a rating of 30 percent for bilateral 
or unilateral aphakia.  38 C.F.R. § 4.84a.  The note to that 
Diagnostic Code 6029 provides that the 30 percent rating 
prescribed for aphakia is a minimum rating to be applied to 
the unilateral or bilateral condition and is not to be 
combined with any rating for impaired vision.  When both eyes 
are aphakic, both will be rated based on corrected vision.  
The corrected vision of one or both aphakic eyes will be 
taken one step worse than the ascertained value, however, not 
better than 20/70 (6/21).  Combined ratings for disabilities 
of the same eye should not exceed the amount for total loss 
of vision of that eye unless there is enucleation or a 
serious cosmetic defect added to the total loss of vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6029, Note.

The Board notes that simple primary noncongestive glaucoma is 
evaluated pursuant to the criteria of Diagnostic Code 6013 
which instructs that glaucoma will be rated on impairment of 
visual acuity or field loss, with a minimum rating of 10 
percent.  38 C.F.R. § 4.84a.

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061- 
6079, Table V.

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Those criteria, as 
applied to a bilateral disability, provide for a rating of 20 
percent with concentric contraction to 60 degrees but not to 
45 degrees, a rating of 30 percent with concentric 
contraction to 45 degrees but not to 30 degrees, and a rating 
of 50 percent with concentric contraction of 30 degrees but 
not to 15 degrees.  38 C.F.R. § 4.84a.  The Board notes that 
the methodology for calculating impairment of field of vision 
is contained in 38 C.F.R. § 4.76a.  The extent of contraction 
of visual field in each eye is determined by recording the 
extent of the remaining visual fields in each of the eight 45 
degree principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a, Table 
III.

Although the veteran's disability may be rated under various 
diagnoses, the Schedule instructs the evaluator to avoid 
pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided. 38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that, 
"implicit within [the language of 38 U.S.C.A. § 1155] is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Analysis

Service connection for pseudophakia after the surgical 
removal of cataracts in both eyes was granted in a September 
1997 rating decision, which assigned a 30 percent original 
disability rating, effective in December 1994.  That rating 
is the subject of this appeal.  An October 1997 rating 
decision established entitlement to service connection for 
glaucoma of both eyes, but that condition was rated with the 
pseudophakia after cataracts of both eyes, resulted in a 
continuance of the 30 percent rating for the bilateral eye 
disability.

A January 1995 VA consultation report notes that the veteran 
was diagnosed with pseudophakia.  The veteran's vision was 
listed as 20/25 in the right eye and vision was listed as 
20/60 and 20/50+2 in the left eye.  The physician noted a "VF 
Central 24-2."

A March 1995 VA medical report notes vision of 20/30 in the 
right eye and 20/100 in the left eye.  The veteran underwent 
cataract surgery in the right eye with a private physician.  
The examiner noted a left eye cataract, right eye 
pseudophakia and decreased visual acuity.

An April 1995 private physician's letter notes that the 
veteran had a history of severe chronic bronchial asthma.  
Steroids were used to control the respiratory condition, 
eventually producing a posterior subcapsular cataract.  He 
had extracapsular cataract extraction and intraocular lens 
implant on his right eye performed at the VA hospital.  On 
his last follow up visit, his right eye intraocular pressure 
was abnormal.  Upon ophthalmic evaluation his visual acuity 
was 20/30 in the right eye and 20/60-1 in the left eye.  
Intraocular lens pressure was 19 millimeters in the right eye 
and 17 millimeters in the left eye.  He presented with good 
pseudophakia order on the right eye and posterior subcapsular 
opacities in the left eye.  Visual fields demonstrated 
peripheral reduction in the right eye.  Follow- up 
examination showed intraocular pressure of 25 millimeters in 
the right eye and 15 millimeters in the let eye.  He 
responded well to therapy with reduction of the intraocular 
pressure in the right eye to 18 millimeters.  The 
uncontrolled intraocular pressure in the right eye could be 
explained as a secondary effect of the topical steroid 
prescribed after his intraocular surgery in order to control 
ocular inflammation.

A July 1995 VA medical report notes vision of 20/30 in both 
eyes.  An August 1995 VA medical report notes vision of 20/30 
in both eyes.  A March 1996 VA medical report notes vision of 
20/30+2 in the right eye and 20/30-2 in the left eye.

A September 1996 VA visual examination found corrected vision 
in the right eye of 20/25 both near and far, and corrected 
vision in the left eye of 20/25 both near and far. Visual 
field studies were performed for visual field deficits.  The 
examiner diagnosed pseudophakia, secondary glaucoma, and 
after cataracts of both eyes.  The examiner noted a history 
of cataract surgery of both eyes.  Visual field studies 
performed at that examination show an average contraction for 
rating purposes of 50.125 in the left eye and of 48.125 in 
the right eye.

Visual field testing in December 1998 was interpreted as 
revealing full fields of vision in both eyes.  The assessment 
was that the veteran's glaucoma was stable.  A notation of 
borderline interorbital distance but normal visual fields in 
the right eye was made. 

Intraocular pressure in November 1999 was sixteen in the 
right eye and fifteen in the left eye.  In March 2000, 
intraocular pressure in the right eye was fourteen and 
sixteen in the left eye.  These findings were interpreted as 
reflecting controlled intraocular pressure.  Testing in 
August 2000 revealed pressure readings of thirteen in the 
right eye and thirteen in the left eye.  These readings were 
interpreted as reflecting adequate intraocular pressure.  
Vision testing in August 2000 revealed 20/30 vision in the 
right eye and 20/25 vision in the left eye.

Outpatient treatment reports and VA pharmacy records reflect 
that the veteran uses several different types of prescription 
eye drops on a daily basis for control of his eye 
disabilities.  VA optometry records reflect that he is 
prescribed bifocal lenses for vision correction.

The veteran underwent a VA ophthalmologic examination in 
September 2002.  It was noted that both eyes had artificial 
posterior chamber intraocular lenses in place.  Corrected 
visual acuity (near) was 20/20 for each eye and (far) was 
20/20 for the left eye and 20/25 for the right eye.  Based on 
Goldman testing, the examiner noted that there was mild 
peripheral constriction in the visual fields of both eyes.  
The diagnoses rendered were of controlled chronic open angle 
glaucoma with associated visual field defect, pseudophakia of 
both eyes in good order, and refraction error.  Visual field 
studies performed at that examination show an average 
contraction for rating purposes of 50.6 in the left eye and 
of 52.5  in the right eye.

If rated pursuant to the criteria for the evaluation of 
postoperative cataracts, the rating agent is instructed to 
rate on impairment of vision and aphakia.  The criteria for 
the evaluation of aphakia also provide that the impairment of 
visual acuity will be rated, and taken as one step worse than 
the ascertained value, but no better than 20/70.  A minimum 
of 30 percent is assigned for the aphakia, but that 30 
percent minimum may not be combined with any other rating 
warranted for impairment of vision.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6028, 6029.

Therefore, in rating the veteran's visual disability for 
impairment of vision, the Board notes that the veteran's 
vision has consistently been found to be either 20/25 or 
20/30 in the right eye.  The veteran's left eye has been 
found to have visual acuity from 20/30 to 20/100.  More 
recently, the veteran's corrected visual acuity was measured 
as 20/20 in both eyes, reflecting a continuing trend of 
improvement in central visual acuity following the cataract 
surgery.  However, as the issue on appeal is entitlement to 
an increased original rating, all times subsequent to the 
effective date of the grant of service connection are to be 
examined.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Although the veteran does have one reading of 20/100 in the 
left eye, the readings performed shortly before and shortly 
after that reading were of 20/60, and all other applicable 
readings of visual acuity in the left eye were better than 
20/60, with most recent tests consistently yielding results 
of 20/20.  The Board stresses that the 20/100 reading 
occurred shortly after the veteran underwent cataract surgery 
in that eye and quickly resolved to better visual acuity.  
Therefore, as that reading shows a temporary increase, 
without permanent increase in disability and with a quick 
improvement, the Board finds that the appropriate reading to 
use would be 20/60 for the left eye during the period before 
and after the cataract surgery on the left eye, and 20/30 
during the period from July 1995 to date.  However, the Board 
finds that a decision upon whether to apply a reading of 
20/60 or 20/30 is not relevant as both would be increased a 
step with a minimum impairment of visual acuity of 20/70 for 
the purposes of rating impairment of vision pursuant to the 
criteria for the evaluation of aphakia.

Applying the veteran's vision as 20/60 (or 20/30) in the left 
eye and 20/30 in the right eye to the criteria for the rating 
of impairment of visual acuity, the Board finds that level of 
impairment of visual acuity warrants a rating of 30 percent 
pursuant to Diagnostic Code 6078.  Pursuant to the 
instructions found in the criteria for the evaluation of 
aphakia, each eye would be taken as one step worse than the 
actual reading, and would be rated as no better then 20/70.  
Therefore, the Board finds that both eyes would be rated as 
if the reading for visual acuity were 20/70.  That being the 
case, the applicable rating criteria provide for a rating of 
30 percent.

The veteran's disability could also be rated pursuant to the 
criteria for glaucoma which provide that the disability be 
rated for impairment of visual acuity or visual field loss, 
with a minimum rating of 10 percent.  A rating has been 
performed above regarding impaired visual acuity.  In rating 
for visual field loss, the Board notes that the September 
1996 VA visual examination found an average contraction for 
rating purposes of 50.125 degrees in the left eye and of 
48.125 degrees in the right eye when the visual field loss 
was calculated pursuant to the methodology outlined in 38 
C.F.R. § 4.76a, while visual field testing in September 2002 
revealed some diminishment of the veteran's visual fields 
with an average concentric contraction of 50.6 degrees in the 
left eye and 52.5 degrees in the right eye.  This level of 
bilateral average contraction of visual field warrants a 
rating of 20 percent which is awarded where the bilateral 
concentric contraction of visual field is to 60 degrees, but 
not to 45 degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080.

However, the Board notes that the 20 percent rating that the 
veteran would warrant for contraction of visual field is less 
than the rating which would be warranted for decreased visual 
acuity.  If the veteran's disability were rated as glaucoma, 
the impairment of visual acuity and visual field loss could 
not be combined as the Schedule clearly instructs that one or 
the other is to be used in rating for glaucoma.  38 C.F.R. § 
4.84a, Diagnostic Code 6013.  

Similarly, the criteria for the evaluation of cataracts 
provide that the disability will be rated for impairment of 
vision and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6028.  
While this would seem to allow for the two ratings to be 
combined, the criteria for the evaluation of aphakia provide 
that the disability be rated for visual impairment with the 
actual reading being taken as a step worse, and no better 
than 20/70.  Those criteria also provide for a minimum rating 
of 30 percent, but that minimum rating may not be combined 
with any other rating based on impairment of vision.  
Therefore, the Board finds that rating may not be combined 
with a rating for contraction of visual field.

Therefore, the Board holds that the veteran's currently-
assigned disability rating of 30 percent, which represents 
the rating either with visual acuity taken as one step worse 
pursuant to the criteria for aphakia, at a minimum of 20/70, 
or the applicable minimum of 30 percent for aphakia, is the 
appropriate rating in this case.  The Schedule prohibits 
pyramiding and thus does not allow any rating for contraction 
of visual field to be combined with those ratings.  As the 
rating for contraction of visual field would only be 20 
percent, the Board finds that the 30 percent minimum rating 
for aphakia, the greater benefit to the veteran, is to be 
applied.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 30 
percent, for pseudophakia and glaucoma after cataracts of 
both eyes are not met and the veteran's claim must be denied.  
38 C.F.R. § 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.75-
4.84a, Diagnostic Codes 6013, 6028, 6029, 6061-6079, 6080.  
The preponderance of the evidence is thus against the 
veteran's claim for an increased disability rating for 
pseudophakia and glaucoma.

With regard to the veteran's contention that he should be 
awarded separate disability ratings for impairment of each 
eye, the rating schedule does not permit the ratings for each 
eye to be separated.  Diagnostic Code 6029 provides that a 
minimum rating of 30 percent be applied to bilateral or 
unilateral aphakia.  Because the veteran has bilateral 
aphakia, the 30 percent rating is applied for the overall 
condition.  Similarly, the schedular criteria for rating 
central visual loss provide that the rating is obtained by 
comparing the central visual acuity of one eye with the 
central visual acuity of the other; it would not be possible 
to arrive at separate ratings for each eye, as the overall 
rating is designed to account for impairment of both eyes.  
In rating impairment of field vision, the schedular criteria 
provide that a higher rating is assigned for bilateral loss 
than for unilateral loss; again consideration of the 
impairment in each eye is built into the rating code.  The 
assignment of a separate rating for each eye, as the veteran 
requests would violate both the terms of the regulations 
governing the rating of eye disabilities.


ORDER

A disability rating in excess of 30 percent for pseudophakia 
and glaucoma is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



